Per Curiam: This was an action of assumpsit, brought by Abner R Orr, assignee of W. B. Cauble, insolvent, against the German Insurance Company of Freeport, Illinois, on a policy of insurance. To the declaration the g'eneral issue, only, was pleaded. By agreement of the parties a jury was waived and the cause tried by the court upon an agreed statement of facts, documentary proof and testimony of the plaintiff. The court found the issues for the plaintiff, assessed his damages at $1296.17, and rendered judgment therefor, to which finding and judgment the defendant excepted and appealed to the Appellate Court. It assigmed two errors: First, that the court erred in finding- for plaintiff and rendering judgment thereon; and second, that the court erred in not finding for defendant and rendering judgment accordingly. The Appellate Court affirmed the judgment of the circuit court, and the insurance company appealed to this court. On the trial in the circuit court no question was raised in regard to the admission or exclusion of evidence, and no written propositions were submitted to the court to be held as law on the decision of the case. Under such a state of facts this court has frequently held that no question of law is presented, on appeal or writ of error, for decision. (Grabbs v. City of Danville, 166 Ill. 441; Bolton v. Johnston, 163 id. 234; Chicago, Burlington and Quincy Railroad Co. v. City of Ottawa, 165 id. 207.) The grounds upon which the decision is predicated are fully stated in the cases cited, and it will not be necessary to repeat them. No error of law appearing in the record, the judgment of the Appellate Court will be affirmed. Judgment affirmed. Mr. Justice Boggs, having heard this case in the Appellate Court, took no part in its decision in this court.